PER CURIAM:
Today we decided that double jeopardy principles do not bar reprosecution of appellant’s co-defendant on charges arising from the killing of Zollie Perry. Appellant raises the identical issue decided in that case, and we therefore affirm on the basis of Commonwealth v. Simons, 342 Pa.Super. 281, 492 A.2d 1119 (1985).
Order affirmed.
WIEAND, J., files a concurring opinion.
BROSKY, J., joins, and files a concurring statement.
DEL SOLE, J., files a dissenting statement in which POPOVICH, J., joins.
SPAETH, President Judge, files a dissenting statement.